In an action to recover damages for personal injuries, the appeal is from an order of an Official Referee denying, after a hearing, a motion to set aside the service in this State of a summons on one claimed to be the managing agent of appellant, a Florida corporation. By stipulation of the parties the motion was referred to the Official Referee to hear and determine. Order affirmed, with $10 costs and disbursements. No opinion.
Murphy, Hallinan and Kleinfeld, JJ., concur; Nolan, P. J., and Beldoek, J., dissent and vote to reverse the order and to grant the motion, with the following memorandum: On the facts here presented, appellant’s activities within this State do not constitute the doing of business here.